Order, entered February 28, 1966, granting claimant’s motion for leave to file a late notice of claim, unanimously reversed on the law and on the facts, with $30 costs and disbursements to appellant and motion denied. Under the circumstances of this case the court was without power to extend the period for service of a notice of claim. The excuse offered does not come within any of the exceptions of the statute. (General Municipal Law, § 50-e, subd. 1; § 50-e, subd. 5; see Matter of Bloom v. New York, City Tr. Auth., 19 A D 2d 521, revg. 31 Misc 2d 805; Matter of White v. City of New York, 285 App. Div. 69.) Concur — Botein, P. J., Breitel, McNally, Steuer and Capozzoli, JJ.